 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8
     RONALD COLLINS,                       )                  3:17-cv-00417-MMD-WGC
 9                                         )
                 Plaintiff,                )                  ORDER
10                                         )
             vs.                           )                  Re: ECF Nos. 73, 84, 85, 87, 91
11                                         )
     ARANAS, et al.,                       )
12                                         )
                 Defendants.               )
13   ______________________________________)
14
            Before the court is Plaintiff’s Objection to Defendants Not Producing Court Ordered Documents
15
     and Request for Sanctions and Rehearing on ECF No. 65. (ECF No. 84.) Defendants filed a response.
16
     (ECF No. 91.) Plaintiff filed a reply. (ECF No. 95.) Defendants also filed a response (ECF No. 96) to
17
     Plaintiff’s motion to compel (ECF No. 87) that is relevant to the present motion for sanctions. In this
18
     motion, Plaintiff seeks sanctions against Defendants for their alleged failure to follow the court’s orders
19
     set forth at ECF Nos. 73 and 85.
20
                                               I. BACKGROUND
21
            On June 12, 2019, this court issued a series of rulings in ECF No. 73 pertaining to Plaintiff’s
22
     motion to compel. Insofar as this order is concerned, these rulings included the following: (1) Defendant
23
     Naughton was to file a supplemental interrogatory response to provide the names of the members of the
24
     Utilization Review Committee (URC) who approved or denied Dr. Naughton’s recommendations for
25
     further medical care; (2) Defendant Dr. Aranas or someone else in the NDOC medical hierarchy should
26
     produce the names of members of the URC from 2015 to present; and (3) Defendants were to produce
27
     copies of Plaintiff’s medical-dental kites which he could keep in his cell as they are not medical records.
28
 1   The minutes of the proceedings also indicate the Deputy Attorney General (DAG) stated that
 2   photographs of the Nevada Department of Corrections (NDOC) transport van had already been given
 3   to the Plaintiff. In a subsequent order issued by District Judge Du, Defendants were to provide Plaintiff
 4   access to his medical reports/files in a manner compliant with pertinent administrative regulations no
 5   later than July 5, 2019. (ECF No. 85.)
 6          Plaintiff argues Defendants failed to comply with these orders by not providing the requested
 7   documents and not providing his medical kites to him directly. Plaintiff also argues he has not been
 8   given the access to his medical reports/files as ordered by Judge Du.
 9          In their response, Defendants state that Defendant Naughton and Aranas provided “analysis and
10   objections” with respect to the names of the URC members. Defendants also assert that all of Plaintiff’s
11   medical kites have been provided to him, and a photograph of the NDOC transport van has been
12   provided, although the photo did not portray a step because the NDOC does not use a step.
13          In their response to a separate motion, Defendants address Plaintiff’s allegation of their claimed
14   non-compliance with Judge Du’s order regarding Plaintiff’s access to his medical records. (ECF No. 96.)
15   Defendants contend that Plaintiff is permitted to view his medical records and request copies in
16   accordance with applicable prison regulations.
17                        II. THE COURT’S POWER TO IMPOSE SANCTIONS
18          The Local Rules of Practice for the District of Nevada state that a court may, after “notice and
19   an opportunity to be heard”, impose appropriate sanctions on an attorney or party who “[f]ails to comply
20   with any order of this court.” LR IA 11-8.
21          Federal Rule of Civil Procedure 37(b)(2)(A) also allows for the imposition of sanctions when
22   there is a failure to comply with a court order.
23          The Supreme Court has held a federal court also has the inherent power to impose sanctions. See
24   Chambers v. NASCO, Inc., 501 U.S. 32 (1991). The inherent power is “not conferred by rule or statute,”
25   but exists for courts to “manage their own affairs so as to achieve the orderly and expeditious disposition
26   of cases.” Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178, 1186 (2017) (quotation marks and
27   citation omitted). To impose sanctions under the inherent power, a court is required to make an explicit
28   finding of bad faith or willful misconduct. See In re Dyer, 322 F.3d 1178, 1196 (9th Cir. 2003); Fink v.

                                                         2
 1   Gomez, 239 F.3d 989, 993-94 (9th Cir. 2001). This inherent power, however, is to be exercised with
 2   restraint and discretion. Chambers, 501 U.S. at 44.
 3                                               III. DISCUSSION
 4           There are several components to Plaintiff’s motion for sanctions: (1) the order requiring
 5   Defendants Naughton and Aranas to provide the names of the URC members; (2) the order requiring
 6   Defendants to provide Plaintiff his medical-dental kites; (3) the photograph of the transport van; and (4)
 7   Judge Du’s order that Plaintiff be able to access his medical records. The court will address each
 8   component in turn.
 9           First, the court ordered both defendant Naughton and defendant Aranas, or someone else in the
10   NDOC medical hierarchy, to submit supplemental interrogatory responses providing the names of
11   members of the URC. The court interprets Plaintiff’s motion as asserting that he has not yet been
12   provided these names. Defendants’ response simply states Defendants Naughton and Aranas have
13   “provided analysis and Objection to providing names of the Utilization Review Committee.” (ECF No.
14   91.) “Analysis and objection” are not in compliance with the court’s order for the Defendants to provide
15   the names of the URC. As such, the Defendants have TEN (10) DAYS from the date of this order to
16   provide the names of the requested URC members in compliance with the court’s previous order or
17   sanctions will be considered under Rule 37.
18           The second component the court will address is Plaintiff’s medical-dental kites. Defendants were
19   ordered to produce copies of Plaintiff’s medical-dental kites for Plaintiff to keep in his cell. In their
20   response, Defendants represented to the court that they provided these kites to the Plaintiff. However,
21   the letter provided to the Plaintiff by Defendants is ambiguous as to how the kites were provided.
22   (ECF No. 84 at 5.) The court’s interpretation of the letter is that Plaintiff is required to submit a written
23   kite to the Warden’s Office to review the kites. If so, this is also not in compliance with what the court
24   ordered, and the Defendants have TEN (10) DAYS from the date of this order to provide Plaintiff his
25   medical-dental kites in a manner compliant with the court’s previous order or face sanctions under
26   Rule 37.
27           The third component the court will address is the photograph of the NDOC transport van. During
28   the initial hearing on June 12, 2019, DAG Hough represented to the court that photographs of the NDOC

                                                          3
 1   transport van had been provided to the Plaintiff. As a result, the court denied Plaintiff’s request to
 2   compel production of the photo as moot. Plaintiff appears to argue the photograph of the van was
 3   requested to portray a step. Defendants maintain the position that photographs of the van have been
 4   provided to the Plaintiff without the step because the NDOC does not use a step. Accordingly, the court
 5   finds no basis for sanctions pertaining to the production of the photograph of the van.
 6          Lastly, the court will examine Plaintiff’s access to his medical records as ordered by Judge Du
 7   on July 3, 2019. Plaintiff’s briefing indicates Defendants have not given him access to his medical
 8   records and are non-compliant with the order. Defendants represent to the court that the NDOC has
 9   given Plaintiff access to his medical records in a manner compliant with administrative regulations, and
10   the specific access Plaintiff is requesting through the legal library is not permitted by HIPAA or NNCC
11   regulations. Given that plaintiff has been given access in a manner compliant with pertinent
12   administrative regulations, the court finds Defendants compliant with Judge Du’s order and as such,
13   there is no basis for sanctions.
14                                           IV. CONCLUSION
15          Plaintiff’s motion for sanctions is DENIED subject to imposition of sanctions if Defendants do
16   not, within TEN (10) DAYS of entry of this order, provide the names of the URC members and produce
17   copies of Plaintiff’s medical-dental kites to him as ordered in ECF No. 73.
18          Defendants shall file a notice indicating their compliance within TEN (10) DAYS or the court
19   will hold a show cause hearing as to why sanctions should not be imposed.
20          IT IS SO ORDERED.
21          Dated: August 5, 2019.
22                                                   _________________________________
                                                     WILLIAM G. COBB
23                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                        4
